        Case: 1:18-cv-02336-CAB Doc #: 1 Filed: 10/08/18 1 of 6. PageID #: 1



                         IN THE UNITED STATYES DISATRICT COURT
                                 NORTHERN DISTRICT, OHIO

    ADVANCED DERMOTOLOGY                             )     CASE NO.:
    8940 Darrow Road                                 )
    Twinsburg, Ohio 44087                            )     JUDGE
                                                     )
            Plaintiff                                )
                                                     )
            -vs-                                     )     CLASS ACTION COMPLAINT
                                                     )     AND JURY DEMAND
    HILLCREST PHARMACY, INC.                         )
    c/o Its Statutory Agent                          )
    Justin Meier                                     )
    2010 Terra Linda Drive                           )
    Holladay, UT 84124                               )
                                                     )
            Defendant.                               )


                                        INTRODUCTION

       Plaintiff Advanced Dermatology (“Plaintiff”) brings this nationwide Class Action

Complaint against Defendant Hillcrest Pharmacy, Inc. (“Defendant”) for violation of the

Telephone Consumer Protection Act, 47 U.S.C. §227 (‘TCPA”) in sending unsolicited facsimiles

to people who have not given their consent. Plaintiff, for its Complaint, alleges as follows upon

personal knowledge as to itself, and as to all other matters, upon information and belief, including

investigation conducted by her attorneys.

       1.       The TCPA prohibits any unsolicited facsimiles.

                                                PARTIES

       2.       Defendant is a Utah Corporation.

       3.       Defendant sells pharmaceutical drugs into the United States and solicits medical

offices with its mail-service contact information and a supply list of prescription drugs in various

concentrations available to order.

                                                 1
        Case: 1:18-cv-02336-CAB Doc #: 1 Filed: 10/08/18 2 of 6. PageID #: 2



       4.       Plaintiff is a resident of Ohio who received an unsolicited facsimile from Defendant

on its office fax machine without consent.

                                          JURISDICTION

       5. This Court has jurisdiction 28 U.S.C. §1331 and 47 U.S.C. §227.

       6. Venue is proper in this District because Defendant committed the act in the Northern

             District of Ohio.

                                               FACTS

       7.       On or about July 30, 2018, Plaintiff received a facsimile on its fax machine from

Defendant.

       8.       The form two-page facsimile, attached hereto as Exhibit 1, stated it was from,

“Hillcrest Pharmacy” and to “**PLEASE DELIVER TO THE LEAD MEDICAL ASSISTANT

OR CLINIC MANAGER**” in all capitals.

       9.       The facsimile, solicited the Plaintiff with Hillcrest Pharmacy contact information

and an extensive list of drugs available in various concentrations for patients to order at “affordable

cash prices.”

       10.      Plaintiff had no business relationship with Defendant, did not give Defendant its

number, and had not consented to be sent a facsimile.

       11.      No opt out notice was provided as required on all faxes.

       12.      On information and belief, Defendant continues to send these facsimiles nationwide

to medical offices without their prior consent to do so.

       13.      Plaintiff was damaged by these calls by suffering a monetary loss due to the calls,

incurring the costs of the use of facsimile paper, ink and toner, loss of employee time to review

the fax, invasion of privacy, nuisance, interruption of its work day, trespass to its chattel by



                                                  2
        Case: 1:18-cv-02336-CAB Doc #: 1 Filed: 10/08/18 3 of 6. PageID #: 3



interfering with its office facsimile used to aid patients, stress, aggravation, and because a violation

of the TCPA itself is a concrete injury.

                                           CLASS ALLEGATIONS

       14.       Class Definition: Plaintiff brings this action pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf of itself and a Class of similarly situated individuals or

business, defined as follows:

       A. All persons in the United States who received a facsimile from or on behalf of

             Defendant, and who had no ongoing business relationship with Defendant and had not

             given consent to receive facsimiles from Defendant or where the facsimiles did not

             provide opt out language, within the six years prior to the filing of the Complaint, until

             this Class is certified.

       15.       Numerosity: The exact number of the Class is unknown and is not available to

Plaintiff at this time, but individual joinder in this case is impracticable. The Class likely consists

of thousands of individuals and businesses. Class members can be easily identified through

Defendant’s records.

       16.       Commonality and Predominance: There are many questions of law and fact

common to Plaintiff’s claim and that of the other members of the Class, and those questions

predominate over any questions that may affect individual members of the Class. Common

questions for the Class include but are not limited to the following:

                 a)      Whether Defendant sent the faxes or had them sent;

                 b)      Whether Defendant had consent;

                 c)      Whether Defendant has processes in place to prevent these calls;

                 d)       Whether Defendant’s conduct was willful;



                                                   3
        Case: 1:18-cv-02336-CAB Doc #: 1 Filed: 10/08/18 4 of 6. PageID #: 4



                e)     Whether Defendant’s facsimiles were solicitations; and

                f)     Whether Defendant’s conduct constitutes a violation of the TCPA.

       17.      Typicality: Plaintiff’s claim is typical to the claims of other Class members and it

sustained the same damages as other members of the Class as a result of Defendant’s actions.

       18.      Adequate Representation: Plaintiff will fairly and adequately represent and protect

the interests of the Class and has retained counsel competent and experienced in complex litigation

and class actions including TCPA cases. Plaintiff has no interests antagonistic to the Class, and

Defendant has no defenses unique to Plaintiff. Plaintiff and its counsel are committed to vigorously

prosecuting this action on behalf of members of the Class and have the financial resources to do

so.

       19.      Superiority: This case is appropriate for certification because class proceedings

are the best method available for the fair and efficient adjudication of this controversy in light of

the common issues across the class.

                                   FIRST CAUSE OF ACTION
                                    Violation of 47 U.S.C § 227
                                (On behalf of Plaintiff and the Class)

        31.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

        32.     The TCPA expressly prohibits unsolicited fax advertising. 47 U.S.C.§

227(b)(1)(C).

       33.      Defendant violated this provision by sending an unsolicited fax to Plaintiff.

       34.      As a result of Defendant’s unlawful conduct, Plaintiff and the other members of

the Class suffered actual damages as set forth in paragraph 13 above and under Section

227(b)(3)(B), are each entitled to, inter alia, a minimum of $500 in statutory damages for each

violation.



                                                  4
        Case: 1:18-cv-02336-CAB Doc #: 1 Filed: 10/08/18 5 of 6. PageID #: 5



       35.     Should the Court determine that Defendant’s misconduct was willful and knowing,

the Court may, pursuant to section 227(b)(3)(C), treble the amount of statutory damages

recoverable by Plaintiff and the other members of the Class to $1,500 per call.

                                      PAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of itself and the Class, respectfully requests that this

Court enter an order:

       A. Certifying this case as a class action on behalf of the Class defined above,
          appointing Plaintiff as representative of the Class, and appointing its counsel as
          Class Counsel;

       B. Awarding injunctive and other equitable relief as necessary to protect the interests of
          the Class, including, inter alia, an order prohibiting Defendant from engaging in the
          wrongful and unlawful acts described herein;

       C. An award of actual and statutory damages;

       D. Awarding Plaintiff and the Class their reasonable litigation expenses and
          attorneys' fees;

       E. Awarding Plaintiff and the Class pre- and post-judgment interest, to the extent
          allowable; and

       F. Awarding such other and further relief as equity and justice may require.

                                                      Respectfully submitted,

                                                      /s/Ronald I. Frederick
                                                      Ronald I. Frederick (#0063609)
                                                      Michael L. Berler (#0085728)
                                                      Michael L. Fine (#0077131)
                                                      Frederick & Berler, LLC
                                                      767 East 185th Street
                                                      Cleveland, Ohio 44119
                                                      (216) 502-1055 (phone)
                                                      (216) 566-0750 (fax)
                                                      ronf@clevelandconsumerlaw.com
                                                      mikeb@clevelandconsumerlaw.com
                                                      michaelf@clevelandconsumerlaw.com
                                                      Attorneys for Plaintiff

                                                 5
Case: 1:18-cv-02336-CAB Doc #: 1 Filed: 10/08/18 6 of 6. PageID #: 6




                                    JURY DEMAND
Plaintiff demands a trial by jury for all issues so triable.



                                                   /s/ Ronald I. Frederick
                                                   Ronald I. Frederick (#0063609)
                                                   Frederick & Berler, LLC
                                                   Attorney for Plaintiff




                                              6
